Citation Nr: 1204251	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

By rating action in September 2007, service connection for PTSD was denied.  Subsequently the February 2008 rating decision granted service connection for an anxiety disorder, claimed as PTSD.  

The Board has recharacterized the issue as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's acquired psychiatric disorder, to include an anxiety disorder manifested with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). A global assessment of functioning (GAF) score of 55 was assigned in the February 2008 VA examination.

2.  At no point during the initial rating period on appeal did the Veteran's acquired psychiatric disorder, to include an anxiety disorder more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a higher initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b) (1).

The appeal for a higher initial rating for an anxiety disorder arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes a VA examination report, VAMC treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examination in February 2008.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  The Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected anxiety disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9413, which provides: 

A 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Analysis

After a review of the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's occupational and social impairment has been no more than moderate due to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), which more nearly approximates a 30 percent disability rating under Diagnostic Code 9413.  38 C.F.R. § 4.130.

The Veteran was afforded a VA psychiatric examination in February 2008.  The claims file was reviewed and a history of alcohol and substance abuse was noted in service.  This continued and was treated post service.  During the examination he reported sobriety for approximately 7 years.  He was employed as a custodian at the Denver Health Medical Center.  Since 2006 he has been receiving mental health treatment at the Denver VAMC. The Veteran reported ongoing problem with alcohol and substance dependence, anxiety, depression, and physical problems.  He reported general anxiety with occasional panic attacks, and intrusive memories about his military experiences, as well as some possible unusual perceptional and audio experiences.  These have decreased since his abstinence from alcohol.  He denied manic type symptoms, inappropriate behavior, suicidal or homicidal ideations.  

The Veteran was well dressed and groomed with short hair.  He was appropriate and cooperative.  His motor functions were grossly intact. Speech was articulate.  His thought process was logical.  He was a reasonable historian and his intelligence was at least average. He appeared to have some difficulties with short and long term memory, focus, and attention.  He was oriented and his math skills were intact. He appeared slowed, blunted and depressed.  He did seem to have deterioration in his memory function.  The diagnoses were anxiety disorder, NOS; alcohol and substance dependence, reported in full remission; mood disorder, NOS associated with hepatitis C; and, cognitive dysfunction, NOS. The examiner opined that the Veteran showed good judgment and would be able to manage his own financial affairs.   A GAF score of 55 was assigned.

To receive a higher initial disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The record at no point showed reduced reliability and productivity.  During the February 2008 VA examination, the Veteran reported that he lived in his own apartment and was able to do the basic activities of daily living including personal hygiene, dressing, toiletries, and eating.  He worked full-time and was able to drive a car and run errands.  He enjoys watching sports on television.  He attended church and sees some friends at AA meetings.  He generally went to bed at 10:30 PM and had some difficulty falling to sleep.  He occasionally had bad dreams although these improved with his medication.  The Veteran was currently working and was fully capable of taking care of his personal needs.  

The Board acknowledges that the Veteran has chronic anxiety and depression.  This has led to occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  The Board finds his disorder to be appropriately addressed under the 30 percent criteria.  

The VA treatment notes since the February 2008 examination also do not support a higher rating.  The Veteran's representative suggested that the March 2009 VA treatment note did support a higher rating.  In that treatment note, the Veteran complained that his depression and anxiety had recently been worse over the past week and that he had suicidal ideation with no plan.  This one treatment note, however, is inconsistent with the over evidence of record including the February 2008 VA examination and the VA treatment notes dated in May and December 2009.  In the May 2009 VA treatment note, the Veteran reported that he is still working, that he was less depressed, and that he sleeps pretty well and once in a while has a bad night.  In December 2009 he indicated that he mood was ok, he had been on vacation, and he was leaving the house more frequently.  Overall. The Board finds that the record does not support a rating in excess of 30 percent.

The symptoms listed in Diagnostic Codes 9413 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran complains of other symptoms that are not listed in the criteria, but may reflect the severity of his psychiatric symptoms.  These include, but are not limited to job difficulties, forgetting tasks, stress at work, some intrusive memories, and possible unusual perceptive and auditory experiences.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decreased work efficiency and intermittent inability to perform occupational tasks.   See Mauerhan, 16 Vet. App. 436.

The Veteran's GAF score is also consistent with a 30 percent rating.  The Veteran was assigned a GAF score of 55 during the February 2008 VA examination.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that the Veteran is at the upper level of this range.  The examiner in February 2008 noted the Veteran's speech was articulate.  No conflicts with peers or coworkers are noted in the records, and the Veteran is noted to have friends and to attend church.  

In this case, the Veteran's symptoms and the degree of occupational and social impairment shown by the evidence of record does not more nearly approximate the criteria for a 50 percent disability rating for the initial rating period.  Therefore, the Board finds that the Veteran's anxiety disorder at no point more nearly approximated the criteria for a higher initial disability rating in excess of 30 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board also has considered whether the criteria for referral for an extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's anxiety disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 9413, specifically provide for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, considering all the lay and medical evidence, including the Veteran's statements, the Board has found that the Veteran's anxiety disorder is manifested with occupational and social impairment due to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   All of these symptoms or social and occupational impairments are explicitly recognized by the schedular rating criteria. 

As seen in the analysis above, the Board has considered these aspects of the Veteran's psychiatric disability, and finds that the rating schedule adequately provides for ratings base on these symptoms.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment manifested with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as set forth in the 30 percent rating criteria.  All of the Veteran's psychiatric symptoms attributable to an anxiety disorder are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

In the absence of exceptional factors associated with the Veteran's anxiety disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's disability, so is adequate to rate the Veteran's service-connected anxiety disorder, so that referral for extraschedular consideration is not warranted.

ORDER

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


